Pratt, J.
The facts are the same as when these causes were formerly before the court, and the opinions then filed (see 3 N. Y. Supp. 152, 153) cover the case, and render further discussion superliuous. In addition to the reasons then given, it may be said that more than 20 years’ possession under a claim of title is shown, which would of itself defeat the actions. None of the rulings upon the trial now objected to had any effect upon the determination, and if any of them were erroneous no harm resulted. Judgment affirmed, with costs.